EXAMINERS COMMENT
CLAIMS 1, 4-5, 8-11, AND 16-28 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes Applicant’s limiting definition for computer storage media at [0077] – [0078]
of the Specification.
Allowable Subject Matter
Claim(s) 1, 4-5, 8-11, and 16-28 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIU et al., US 2020/0059353 Al for its teaching of providing the address of an optimal file server based on file transaction history stored in a blockchain; and
WON et al., US 2018/0183587 Al for its teaching of authenticating an IOT device by using a device id and hashed public key stored in a blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187